COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00322-CR


FIDEL VALDES TORRES                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                     TRIAL COURT NO. CR17735

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In a single issue, Appellant Fidel Valdes Torres appeals his conviction for

manufacturing and delivering a controlled substance, methamphetamine, in an

amount between four and 200 grams. See Tex. Health & Safety Code Ann.

§ 481.112(a), (d) (West 2017). We affirm.




      1
      See Tex. R. App. P. 47.4.
                                 Background

      While executing a search warrant in July 2013 at a residence in Newark,

Texas, Deputy Chad Lanier, a sergeant in the narcotics division at the Wise

County Sheriff’s Department, arrested Michael Rager, who was already under

indictment for other drug charges at the time. After the arrest, Deputy Lanier

interviewed Rager, who sought to make a deal in exchange for leniency. The

Wise County District Attorney’s Office subsequently accepted a deal that

required Rager to contact his drug supplier and arrange for a delivery of

methamphetamine while under deputy surveillance.

      On July 12, 2013, Rager called the supplier and ordered four ounces—

approximately 112 grams—of methamphetamine, while deputies listened to the

conversation on speaker phone. Rager told the deputies that his supplier was

Torres, and he identified the person who spoke on the other end of the telephone

as Torres.    During the conversation, Rager asked Torres to deliver the

methamphetamine to his house in Newark, and Torres confirmed he would be

there at 4:30 p.m.   Torres failed to arrive at 4:30 p.m. as promised, but at

approximately 5:15 p.m. he called and stated that he was running late due to

traffic. Just before 6:00 p.m., Torres drove past Rager’s house, pulled into a

neighbor’s driveway, called Rager, and changed the delivery location to a gas

station.

      When Torres left the neighbor’s driveway, Deputy Lanier, who had been

conducting surveillance from a vehicle parked outside Rager’s home, followed


                                       2
Torres to the gas station. When Torres reached the gas station, he phoned

Rager again to let him know. Deputy Applewhite, who was with Rager when he

received Torres’s call, relayed this information to Deputy Lanier, who then

detained Torres and searched his vehicle. Deputy Lanier testified that he found

$255, two cell phones, and a large sandwich baggie containing 110 grams of

methamphetamine in Torres’s pickup. One of the phones was later verified as

the phone used to call Rager to set up the delivery. After the search, Deputy

Lanier placed Torres under arrest.

      On April 28, 2015, Torres filed a motion to suppress all evidence obtained

from his vehicle on the day of the arrest, which the trial court denied. Torres

pleaded guilty on May 12, 2016, to manufacturing and delivering a controlled

substance, penalty group one, between four and 200 grams. The trial court

admitted into evidence photographs depicting the baggie, the inside of Torres’s

pickup, and the phone used to set up the drug delivery; a CD recording of

Lanier’s interview with Torres; and the lab test results confirming that the

substance in the baggie was methamphetamine. The trial court convicted Torres

and sentenced him to 25 years in the Institutional Division of the Texas

Department of Criminal Justice.

      In his sole issue, Torres contends that the trial court abused its discretion

by denying his motion to suppress “because the record does not support its

conclusion.”




                                        3
                               Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State (Amador I), 221 S.W.3d 666, 673

(Tex. Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997). We give almost total deference to a trial court’s rulings on questions of

historical fact and application-of-law-to-fact questions that turn on an evaluation

of credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador I, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

                                Substantive Law

      A motion to suppress is merely a specialized objection to the admissibility

of evidence. Rothstein v. State, 267 S.W.3d 366, 373 (Tex. App.—Houston [14th

Dist.] 2008, pet. ref’d) (citing Galitz v. State, 617 S.W.2d 949, 952 n.10 (Tex.

Crim. App. 1981) (op. on reh’g)). As such, a motion to suppress must meet the

ordinary procedural requirements of an objection, in that it must be timely and

sufficiently specific. Moreno v. State, 124 S.W.3d 339, 343 (Tex. App.—Corpus

Christi 2003, no pet.); see also Maxwell v. State, Nos. 02-12-00072-CR, -00073-

CR, -00074-CR, 2013 WL 6729943, at *5 (Tex. App.—Fort Worth Dec. 19, 2013,

no pet.) (mem. op., not designated for publication).

      A party forfeits error if (1) the suppression motion makes global or

boilerplate arguments supported only by constitutional and statutory provisions,


                                         4
and (2) the party fails to argue any specified grounds during the hearing on the

motion to suppress. Maxwell, 2013 WL 6729943, at *5 (citing Swain v. State,

181 S.W.3d 359, 365 (Tex. Crim. App. 2005), cert. denied, 549 U.S. 861 (2006)).

Because a motion to suppress may be denied for lack of specificity alone, a trial

court commits no error by denying a motion to suppress that fails to sufficiently

specify what evidence should be suppressed. Johnson v. State, 548 S.W.2d

700, 706 (Tex. Crim. App. 1977) (holding no error in the overruling of a motion to

suppress when the appellant failed “to state what evidence, if any, was obtained

as a result of the alleged unlawful arrest”); see also Amador v. State (Amador II),

275 S.W.3d 872, 874 n.3 (Tex. Crim. App. 2009) (“[A] motion to suppress ‘must

. . . identify the items which the defendant seeks to suppress.’” (quoting W.

LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 11.2(a), at

35 (4th ed. 2004)).

                                    Analysis

      Torres points out more than once in his brief that the trial court denied his

motion to suppress without granting a hearing, although he does not complain of

this as an issue on appeal. We note, however, that code of criminal procedure

article 28.01 affords trial courts discretion in determining whether to grant a

hearing on a motion to suppress. Tex. Code Crim. Proc. Ann. art. 28.01, § 1(6)

(West 2006); see Calloway v. State, 743 S.W.2d 645, 649 (Tex. Crim. App. 1988)

(noting that the granting of a hearing on a motion to suppress is within the trial

court’s discretion); Swanson v. State, 447 S.W.2d 942, 943 (Tex. Crim. App.


                                        5
1969). And a trial court may deny a motion to suppress without having a hearing.

Calloway, 743 S.W.2d at 649.

      In response to Torres’s sole complaint on appeal—that the trial court

abused its discretion by denying his motion to suppress “because the record

does not support its conclusion”—the State responds that Torres failed to

preserve error because the motion to suppress was not sufficiently specific on its

face. We agree with the State.

      In the first paragraph of his motion, Torres sought suppression of “all

property, items, and evidence seized by agents of the State of Texas on or about

July 12, 2013.” In the body of his motion, Torres referred to the items he sought

to exclude as “certain items [that] were allegedly removed from the defendant’s

person or vehicle,” “these items,” “the items taken in the illegal search,” “illegally

seized items,” “the property seized,” and “said property.” But nowhere in his

motion did Torres specify what evidence he actually wanted excluded. Nor did

Torres later articulate “these items” with more specificity at trial. And even on

appeal, Torres has failed to identify to us what evidence he claims should have

been suppressed by the trial court.

      The situation here bears close resemblance to Burns v. State, in which we

upheld the denial of a motion to suppress when the defendant “never specifically

identified what evidence he wanted suppressed.” Burns v. State, No. 02-13-

00202-CR, 2014 WL 2538808, at *2 (Tex. App.—Fort Worth June 5, 2014, no

pet.) (mem. op., not designated for publication). In Burns, the defendant argued


                                          6
in boilerplate fashion that “[a]ny and all tangible evidence seized by law

enforcement officers or others in connection with the detention and arrest of

[Burns] . . . and any testimony by the Law Enforcement” should have been

suppressed. Id. The defendant also did not identify on appeal what evidence

should be suppressed. Id.

         Here, Torres argued in global, boilerplate fashion, that “all property, items,

and evidence seized” should be suppressed. See id. By failing to specifically

identify the evidence he sought to be suppressed—in his motion, at trial, and on

appeal—Torres preserved nothing for our review. See Johnson, 548 S.W.2d at

706.

         For that reason, we overrule Torres’s sole issue complaining that there

was no evidence to support the denial of his motion. See Amador II, 275 S.W.3d

at 874 n.3.

                                      Conclusion

         Having overruled Torres’s sole issue, we affirm the judgment of the trial

court.

                                                      /s/ Bonnie Sudderth
                                                      BONNIE SUDDERTH
                                                      JUSTICE

PANEL: SUDDERTH, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 27, 2017



                                            7